1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    CHRIS LANGER,                               Case No.: 18cv1669-LAB (KSC)
12                                 Plaintiff,
                                                  ORDER OF DISMISSAL
13    v.
14    JOSHUA COHEN, et al.,
15                             Defendants.
16
17         The joint motion to dismiss (Docket no. 11) is GRANTED and this action is
18   DISMISSED WITH PREJUDICE. The parties shall each bear their own costs and
19   attorney’s fees. Although the joint motion mentions the parties’ settlement of their
20   dispute, the Court does not retain jurisdiction to interpret or enforce any settlement
21   agreement between the parties.
22
23         IT IS SO ORDERED.
24   Dated: November 5, 2018
25
26                                              Hon. Larry Alan Burns
                                                United States District Judge
27
28

                                                 1
                                                                           18cv1669-LAB (KSC)
